Title: From Thomas Jefferson to André Limozin, 6 September 1788
From: Jefferson, Thomas
To: Limozin, André


          
            
              Sir
            
            Paris Sep. 6. 1788.
          
          The Treasury board having desired me to send to them the books and papers of Mr. Barclay’s office, I have engaged a Monsieur Vannet to take charge of them from this place. He proposes to embark at Havre on a vessel sailing from thence to Patowmac, and that he may avoid the inconvenience of making any advances on account of these papers, I have undertaken that you will pay their freight to America, and other small disbursements on their account at Havre, which if you will be so good as to add in your answer to my letter of Aug. 21. I will pay the whole together as soon as I receive your answer. As there is a possibility that the ship may be sailed before he arrives at Havre, I have desired him in that event to deliver you the two cases of papers, and must ask of you to send them by the first vessel going to Philadelphia or New York, writing a line at the same time to the Treasury board to apprize them by what vessel they shall be sent. I am with great esteem, Sir Your most obedt. humble servt,
          
            Th: Jefferson
          
        